21-03009-hcm Doc#1-1 Filed 05/03/21 Entered 05/03/21 19:21:25 Appendix Pg 1 of 2




                                 CAUSE NO. 2020DCV0914

WESTAR INVESTORS GROUP, LLC                        §      IN THE DISTRICT COURT
SUHAIL BAWA AND SALEEM MAKANI,                     §
                                                   §
       Plaintiffs,                                 §
v.                                                 §      COUNTY COURT AT LAW #6
                                                   §
THE GATEWAY VENTURES, LLC                          §
PDG PRESTIGE, INC., MICHAEL                        §
DIXSON, SURESH KUMAR, AND                          §
BANKIM BHATT,                                      §
                                                   §
       Defendants.                                 §      EL PASO COUNTY, TEXAS

                                       TAB 1 - INDEX

 Doc No.       Document                                          Date
 1.            Original Petition                                 03.10.20
 2.            Request for Citation                              03.11.20
 3.            The Gateway Ventures, LLC - Citation              03.11.20
 4.            Bhatt, Bankim - Citation                          03.12.20
 5.            Dixson, Michael - Citation                        03.12.20
 6.            Kumar, Suresh - Citation                          03.12.20
 7.            PDG Prestige, Inc. - Citation                     03.12.20
 8.            The Gateway Ventures, LLC - Citation              03.12.20
 9.            Citation Return-Gateway Ventures LLC              04.08.20
 10.           Citation Return -Michael Dixson                   04.08.20
 11.           Citation Return -PDG Prestige INC                 04.08.20
 12.           Citation Return -Gateway Ventures LLC             04.08.20.
 13.           Motion for Substituted Service                    04.13.20
 14.           Original Answer of Bankim Bhatt                   05.01.20
 15.           Original Answer                                   05.04.20
 16.           Citation Return -Suresh Kumar                     05.11.20
 17.           Cover Letter                                      05.20.20
 18.           Original Answer o Suresh Kumar                    05.20.20
 19.           Affidavit of Service-Subpoena for Production of   06.03.20
               Docs
 20.           Vacation Letter                                   06.04.20
 21.           Motion to Dismiss                                 06.08.20
 22.           Motion for Substitution of Counsel                06.16.20
 23.           Notice of Filing                                  06.19.20
 24.           Certificate of Written Discovery                  06.22.20
 25.           Notice of Hearing                                 06.25.20
 26.           Certificate of Written Discovery                  06.26.20
21-03009-hcm Doc#1-1 Filed 05/03/21 Entered 05/03/21 19:21:25 Appendix Pg 2 of 2




 27.        Order Granting Motion to Substitute Counsel         06.26.20
 28.        First Amended Petition                              07.07.20
 29.        Response In Opposition                              07.07.20
 30.        Amended Order Setting Remote Hearing                07.09.20
 31.        Amended Motion to Dismiss                           07.10.20
 32.        Certificate of Written Discovery                    07.17.20
 33.        Motion to Compel                                    07.22.20
 34.        Vacation Letter                                     08.03.20
 35.        Notice of Hearing                                   08.05.20
 36.        Order Setting Jury Trial & Final Pretrial Con,      08.13.20
            Order Referral to Mediation
 37.        Motion to Compel                                    08.24.20
 38.        Order                                               08.25.20
 39.        EXH B-Emails                                        08.28.20
 40.        EXH A-Emails                                        08.28.20
 41.        Order on Motion to Compel                           08.28.20
 42.        Vacation Notice                                     09.03.20
 43.        Def Original Answer                                 09.22.20
 44.        Certificate of Written Discovery                    09.24.20
 45.        Certificate of Written Discovery                    09.24.20.
 46.        EXH A-Depos                                         10.08.20
 47.        Vacation Letter                                     10.12.20
 48.        Motion to quash                                     10.13.20
 49.        Email Exh B                                         10.15.20
 50.        Response to Motion to Quash                         10.16.20
 51.        Notice of Hearing                                   10.22.20
 52.        Motion to Extend                                    10.26.20
 53.        Motion to quash                                     10.26.20
 54.        Sur-reply to Plfs' Reply to Our Response to         10.27.20
            Motion to Quash
 55.        Objection to motion to extend time of depositions   10.28.20
 56.        Order                                               12.14.20
 57.        Suresh Kumar’s Cross-Claim and Counter-Claim        12.16.20
 58.        Notice of Change of Address                         01.14.21
 59.        Suggestion of Bankruptcy                            02.02.21
 60.        Motion to Withdraw                                  02.10.21
 61.        Certificate of Written Discovery                    02.10.21
